Citation Nr: 0302742	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  98-17 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active military service from September 1942 
to November 1945, and from May 1946 to May 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied reopening of the 
veteran's claim for service connection for PTSD.  In March 
2000 the Board granted reopening of the claim and remanded 
the reopened claim for further development.  The case was 
returned to the Board in January 2003.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained.  

2.  The veteran does not have PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active wartime 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. 

In a May 2002 letter, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information needed from him to enable the RO to obtain 
evidence and information in support of his claim, the 
assistance that VA would provide in obtaining evidence in 
support of the claim, and the evidence that he should submit 
if he did not desire the RO's assistance in obtaining such 
evidence.  The record also reflects that through 
correspondence, the statement of the case, and the 
supplemental statement of the case, the RO has informed the 
veteran of the evidence it has obtained.  Accordingly, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record further reflects that the veteran's service 
medical records (SMRs), available service personnel records, 
evidence pertinent to the veteran's alleged service 
stressors, and post-service medical records have been 
obtained.  In addition, the veteran was scheduled for a VA 
examination to determine if he currently has PTSD as a result 
of his military service.  Neither the veteran nor his 
representative has identified any available evidence or 
information which could be obtained to substantiate the 
veteran's claim.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations. 

Factual Background

At induction into service in September 1942 the veteran 
underwent mental observation.  His chief complaints included 
dizziness and headaches.  It was reported that the veteran 
had made slow progress in school, had a behavior and truancy 
problem.  He had developed incapacitating headaches a year 
earlier which were associated with fear of failure and 
difficulties in his economic adjustment.  His dream life was 
symbolic, consisting of a fear of falling and death.  He had 
done very poorly on psychometric tests.  The diagnosis was 
that there was no psychiatric disease.  A Medical Board found 
him fit for duty.  

The service treatment records reveal no pertinent complaint, 
diagnosis or abnormal finding.  He was treated for various 
physical complaints at the Jacksonville, Florida Naval Air 
Station (Jax. NAS) as late as October 1944.  At the discharge 
examination in November 1945 it was noted that he had always 
been nervous and had had nightmares before and during service 
but was better now.  He had no psychiatric disability.  

The DD 214 for the veteran's first period of service reflects 
that he served at or on the following stations or ships: US 
Navel Air Station Jacksonville, Florida; HEDRON FAW 8; USS 
Belleau Wood; and USS Mission Bay.  The veteran's medals were 
the American Area Medal, European-African Area Medal, and 
Victory World War II Medal.  The veteran's military 
occupational specialty (MOS) was seaman second class.  The DD 
214 of his second period of service reflects that he was 
awarded the Army of Occupation Medal and that his MOS was a 
military policeman.  

The veteran underwent VA hospitalization in January 1994 for 
pulmonary and cardiac symptoms.  The discharge diagnoses 
included an acute situational disorder with extreme stress.  

In February 1994 the veteran stated that he had been in boot 
camp at the Jacksonville, Florida Naval Air Station and 
remained there until assigned to the U.S.S. Mission Bay.  
That ship served in the North Atlantic and was awarded the 
Presidential Unit Citation.  He had then been assigned to the 
USS Bellowood.  

VA outpatient treatment (VAOPT) records in March 1994 and 
June 1994 reflect an impression of PTSD. 

In the veteran's April 1994 VA Form 21-526 he alleged the 
onset of PTSD was in 1942.  In VA Form 21-4138, Statement in 
Support of Claim, in April 1994 he stated that while on the 
USS Mission Bay in the North Atlantic they had been in combat 
with enemy submarines.  He had been a loader on a 20-mm. gun.  
There was daily tension waiting for the enemy but the actual 
combat was worse.  He had been on pins and needles when he 
was with the Military Police and had to be on constant alert.  

In May 1994 the National Personnel Records Center notified VA 
that the veteran's 201 file was not available, having been 
destroyed in a fire.  

At an October 1994 RO hearing the veteran testified that he 
did not have a nervous or psychiatric disorder prior to 
service, during boot camp or during his first assignment at 
Jacksonville, Florida as an ordinance man.  His first ship 
assignment was aboard an aircraft carrier, the USS Mission 
Bay, whose mission was to hunt submarines in the North 
Atlantic.  He recalled that they had gotten at least one 
submarine.  His ship, or others in the task force, had been 
fired upon by German submarines.  He was on the ship when an 
airplane crashed.  His battle station during general quarters 
was as a loader on a 20-mm. gun and general quarters were 
called frequently.  After service he was violent when 
disturbed from his sleep.  He had dreams and nightmares.  It 
stated that a book entitled, History of Navel Operations in 
World War II, Volume 10, the Atlantic Battle Won, May 1943 to 
May 1945, by Samuel Elliott Morrison, confirmed that in May 
1945 the USS Mission Bay was credited with a submarine kill 
south of the Flemish Cap.  He latter learned it had been 
tracking them since they left port.  During his second period 
of service his had been a military policeman in Germany, 
working primarily in a military compound.  A VA psychiatrist 
he saw in January 1994 suspected that the veteran had PTSD 
and prescribed medication.  Only in the last four or five 
years had he developed a problem dealing with his war 
memories and sometimes he had discussed these matters with 
his wife.  

At the RO hearing an October 1994 affidavit from the 
veteran's wife was submitted stating that prior to entering 
the service the veteran had not been troubled or nervous.  
His nervousness had started after service.  

In support of his claim, in January 1995 the veteran 
submitted a page from a book entitled History of Naval 
Operations in World War II, Volume 10, the Atlantic Battle 
Won, May 1943 to May 1945, by Samuel Elliott Morrison 
(hereinafter "History of Naval Operations").  This indicates 
that on September 30, 1994, a German U-boat, U-1062, was sunk 
by the U.S.S. Mission Bay southwest of Cape Verdes, and that 
on May 6, 1945, the U.S.S. Mission Bay sunk a German U-boat, 
U-881 south of Flemish Cap.  

On VA psychiatric examination in February 1995, when asked to 
state the most upsetting things about the service, the 
veteran reported that the service had not been that 
upsetting.  He reported having problems sleeping, headaches, 
tremors and that he frequently awoke from nightmares.  He 
also reported that his nightmares were about car accidents 
and falling from a building.  No nightmares about his 
military service were described.  He reported that while in 
the service he was a feeder on a 20-mm. gun on an aircraft 
carrier.  The impression was no Axis I or II disorders.  The 
examiner commented that the veteran might a subtle problem 
with organic brain syndrome.  

A VA outpatient treatment report, dated in June 1998, 
reflects that the veteran reported that he was attached to 
the USS Bellowood "dry dock" for one month in 1944 and was 
then in the North Atlantic aboard the USS Mission Bay after 
which he was in combat and involved in the sinking of 3 
German U-boats.  He reported recurrent intrusive 
recollections of sea combat and recurrent nightmares of 
combat experience.  He reported that he could not shake those 
thoughts and had difficulty concentrating and interacting 
with others.  He had taken medication for depression and 
anxiety for several years.  The impression was PTSD.  

In a September 1998 PTSD questionnaire, the veteran reported 
that during World War II he had been aboard the USS Mission 
Bay, an aircraft carrier, and saw many pilots crash on the 
deck and die.  This ship sunk submarines and captured one 
near Flemish Cap.  They were in constant fear of being sunk 
by enemy submarines.  They had taken German prisoners.  He 
had been on the USS Mission Bay from August 1942 to November 
1945.  He did not recall the names of any of those who had 
been killed in action.  

In May 2001 a response was received from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
concerning the veteran's PTSD claim.  Enclosed were copies of 
the September 30, 1944, and May 6, 1945, Deck Logs and Ship 
History submitted by the USS Mission Bay.  USASCRUR stated 
that the incidents with the German U-boats on those dates, 
referred to by the veteran, could not be confirmed but that 
there was confirmation that on May 6, 1944, an Ensign crashed 
while landing his plane.  The actual record pertaining to 
that crash states that it was a minor barrier crash and that 
there were no injuries to any person.  There were also 
notations that the USS Mission Bay had several sound contacts 
(sonar) but there were no reports of having engaged in combat 
with the enemy.  Also attached was a document complied in 
1951 entitled "HISTORY OF THE USS MISSION BAY."  That ship 
was placed in commission in September 1943 and left for 
Portsmouth, Virginia in November 1943, arriving in December 
1943.  It was assigned to convoy duty and anti-submarine 
operations in the Atlantic, returning to Portsmouth in 
February 1944.  It then proceeded to India, arriving in March 
1944 and from there to Africa and then South America, 
arriving back at Portsmouth in May 1944.  It then went to 
Casablanca, arriving in June 1944 and returned several days 
later.  In September and October 1944 it engaged in anti-
submarine activities in the North Atlantic, as it did again 
in March, April, and May 1945.  

VAOPT records of 1998 to 2001 reflect notations of a history 
of PTSD.  

Pursuant to the Board's remand directive, the veteran was 
scheduled for a VA psychiatric examination in October 2002 to 
determine if he has PTSD due to service.  The veteran failed 
to report for the examination, without explanation.  He has 
not requested that the examination be rescheduled or 
indicated that he would appear for the examination if it were 
rescheduled.

Legal Criteria

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by active wartime 
duty.  38 U.S.C.A. § 1110.  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 


During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2002), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the US. Court of 
Appeals for Veterans Claims (Court) noted that VA had adopted 
a final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).  

Under 38 C.F.R. § 3.655(a) (2002) when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2002).

Analysis

The VAOPT records contain notations indicating that the 
veteran was receiving medication for psychiatric disability, 
including PTSD.  However, these VAOPT records do not identify 
the elements supporting a diagnosis of PTSD or reflect that 
in-depth psychiatric examination or psychological testing was 
ever conducted to determine if the veteran meets the criteria 
for PTSD.  Consequently, these records are not sufficient to 
establish that the veteran has PTSD.  

The veteran was afforded a VA examination in February 1995 to 
determine if he has PTSD.  At that examination the veteran 
reported that the service wasn't very upsetting to him.  The 
examiner concluded that the veteran did not meet the criteria 
for a diagnosis of PTSD.  

Pursuant to the Board's remand directive, the veteran was 
scheduled for a VA psychiatric examination in October 2002 
for the purpose of determining if he has PTSD related to his 
military service.  Although he was properly notified of the 
examination, he failed to report.  As discussed above, he has 
not explained why he failed to report or that he would be 
willing to report if the examination were rescheduled.  The 
Court has held that, "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  As a result of the veteran's failure to cooperate, 
the Board is left with a record which does not substantiate 
that he currently has PTSD.  Accordingly, the claim must be 
denied.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).






ORDER

Service connection for PTSD is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

